DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Newly submitted claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A - the dividing knife, the bottom, and the walls of the feed container is equipped with a heating device.
Species B - at least one heating device configured to prevent carbon dioxide snow from caking within the interior space of the feed container.

Schutz (US 2,120,943) in view of Zdenek (CS 225663) establish that claim 1 in its current form lacks novelty. The existence of an obviousness-type reference demonstrating that one or more independent claims lack novelty establishes that the species do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9, line 7, recites “the cooling storage compartment”.  However, it is unclear if there is a specific cooling storage compartment being referred thereto since claim 9, line 1 recites “cooling storage compartments”.  For purposes of examination “the cooling storage compartment” will be considered - - the cooling storage compartments - - .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 2,120,943) in view of Zdenek (CS 225663).
	Per claim 1, Schutz teaches an apparatus for metering carbon dioxide snow, with a feed container (25), into which a feed line (via “N”) for liquid or snowy carbon dioxide and a gas vent line (via “G”) for discharging carbon dioxide gas open, and which has a discharge opening (29) which is arranged on the bottom side, and which is equipped with at least one dividing knife (39C) which is arranged spaced apart from the discharge opening and can be moved from a first position which separates the interior space of the feed container into two part volumes, into a second position which is spaced apart laterally from the interior space of the feed container, wherein the discharge opening is assigned vertically movable bottom which has an external cross section which corresponds to the internal cross section of the discharge opening, and which bottom can be moved between a first position, in which the discharge opening is released and the bottom is arranged laterally on the feed container (see figure 8), a second position, in which the bottom closes the discharge opening at the level of its orifice (see figure 6), and a third position, in which the bottom is introduced to a limited extent into the discharge opening of the feed container (see figure 7) but fails to explicitly teach a horizontally and vertically movable bottom.
	However, Zdenek teaches a carbon dioxide press including a horizontally (via 7) and vertically (via pressing station 3) movable bottom (3) for reducing a pressing production time (pg. 1, third paragraph under Description of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a horizontally and vertically movable bottom, as taught 
	Per claim 3, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, teaches wherein the vertical spacing between the bottom and the dividing knife is variable (i.e. as the bottom goes up and down the space between the dividing knife and bottom changes).
	Per claim 5, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, teaches wherein a plurality of dividing knives (38c and 39c) which are arranged above one another and can be moved horizontally independently of one another (i.e. via 45-48) are provided.
	Per claim 7, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Schutz, as modified, fails to explicitly teach wherein the bottom is equipped with two drives, of which a first drive makes a horizontal movement of the bottom possible and a second drive makes a vertical movement of the bottom possible.
	However, Zdenek teaches a carbon dioxide press including a bottom (3) is equipped with two drives, of which a first drive (drive to rotate 8) makes a horizontal movement of the bottom possible and a second drive makes a vertical movement (drive to operate 2) of the bottom possible for reducing a pressing production time (pg. 1, third paragraph under Description of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom (3) is equipped with two drives, of which a first drive (drive to rotate 8) 
	Per claim 8, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, teaches the internal cross section of the discharge opening and the external cross section of the bottom but fails to explicitly teach the internal cross section of the discharge opening and the external cross section of the bottom are of rectangular configuration.
	However, a rectangular configuration is an old and well known configuration.  The examiner takes OFFICIAL NOTICE that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have internal and external cross sections be of a rectangular configuration in order to advantageously match compartments that need cooling that are of a rectangular configuration.
In the Office Action dated 11/10/2021, the Examiner took Official Notice that a rectangular configuration is an old and well known in the configuration. Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 2,120,943) in view of Zdenek (CS 225663) as applied to the claims above and further in view of  Campbell (US 3,757,367).
Per claim 2 and 12, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, teaches the dividing knife but fails to explicitly teach the dividing knife being equipped with a heating device (claim 2), and wherein the heating device is configured to prevent carbon dioxide snow from caking onto the at least one of the dividing knife, the bottom, and the walls of the feed container (claim 12).
	However, Campbell teaches a knife (60, “blade 60 is knife-edged”, col. 5, lines 49-20) being equipped with a heater (72) (claim 2), wherein the heating device (72) is configured to prevent carbon dioxide snow from caking onto the dividing knife (col. 5, lines 55-58) (i.e. to clarify, caked on carbon dioxide snow would be prevented when the heater is in operation) (claim 12) for defrosting the knife (col. 5, lines 54-56). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a knife with a heater (claim 2), wherein the heating device is configured to prevent carbon dioxide snow from caking onto the dividing knife (claim 12), as taught by Campbell in the invention of Schutz, as modified, in order to advantageously deice the dividing knife (col. 5, lines 54-56), thereby preventing ice build-up and poor operation of the system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 2,120,943) in view of Zdenek (CS 225663) as applied to the claims above and further in view of  Colman (US 6,012,660).
	Per claim 4, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, fails to explicitly teach wherein the feed container comprises two sections which can be displaced telescopically with .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 2,120,943) in view of Zdenek (CS 225663) as applied to the claims above and further in view of  Liao et al. (US 2014/0332612).
	Per claim 6, Schutz, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schutz, as modified, teaches wherein the dividing knife (39C) is equipped with a drive which is actuated by a control unit (“U”), and the actuation of the drive can be controlled by means of the control unit (see figure 9) but fails to explicitly teach the drive being actuated in a manner which is dependent on parameters which are measured by at least one sensor.  However, Liao teaches a cutting system wherein a drive (336) is actuated in a manner which is dependent on parameters which are measured by a sensor (para. 0061) for initiating a cutting .
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 2,120,943) in view of Zdenek (CS 225663) as applied to the claims above and further in view of Frank (US 4,145,894).
	Per claim 9, Schutz, as modified, teaches an apparatus with a device for portioning the carbon dioxide snow, wherein an apparatus as claimed in claim 1 is used as the device for portioning the carbon dioxide snow (see rejection of claim 1) but fails to explicitly teach wherein the apparatus is for filling coolant storage compartments of cooling containers with the carbon dioxide snow and a channel for feeding the carbon dioxide snow from the device for portioning the carbon dioxide snow into the coolant storage compartment.
	However, Frank teaches an apparatus (14) for filling coolant storage compartments (compartment of 13) of cooling containers (13) with carbon dioxide snow for cooling foodstuffs during transport and a channel (channel accommodating 13) for feeding the carbon dioxide snow from a device (14) for portioning the carbon dioxide snow into a coolant storage compartment for reducing the amount of carbon dioxide consumption while covering articles to be cooled (col. 1, lines 6-8).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was 
Further, it is understood claim 9 includes the recitation “for filling coolant storage compartments of cooling containers with carbon dioxide snow,” “for cooling foodstuffs during transport,” and “for portioning the carbon dioxide snow into the coolant storage compartment” which are considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the apparatus of Schutz, as modified, is fully capable of being used for cooling foodstuffs during transport, for filling coolant storage compartments of cooling containers with carbon dioxide snow and portioning the carbon dioxide snow into the coolant storage compartments.
Allowable Subject Matter
Claims 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s argument on page 9, last paragraph, that the modification to Schutz is improper as it would require a substantial reconstruction and redesign of the elements shown in Schutz, as well as a change in the basic principle under which the press system of Schutz was designed to operate; the examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Zdenek teaches a carbon dioxide press including a horizontally and vertically movable bottom for reducing a pressing production time.  Further, adding a horizontally and vertically movable bottom would not change the principle purpose of the Schutz invention which is to meter carbon dioxide snow.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763